DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s IN THE CLAIMS filed on December 31, 2020 is respectfully acknowledged. Claims 1-26 are pending for examination.

Response to Arguments
3.	Applicant's arguments filed December 31, 2020 have been fully considered but they are not persuasive. 
	Applicant states that the manipulator 300 in FIG. 4 of Frei et al. does not extend vertically from those plinth poles 21 and its manipulator 300 is not supported by its plinth. However, Examiner’s position is that the specification does not appear to provide support that teaches that the crane specifically extends vertically from the base. Further, the drawings show arms 21 extending at an angle, and not in a perpendicular/vertical position. Therefore, it appears that new matter is claimed, rendering a 35 U.S.C. 112(a) rejection below.
	Applicant states that the only specific power unit taught by Frei is the hydraulic power unit, which by definition, cannot provide power to Frei’s control unit. However, Frei et al. discloses that control cables for the snake arm 1400 are routed through the interior of the articulated arm, through a cable management tether, and terminate in a power unit located outside of the compartment (Col 13), as indicated by Applicant. Examiner’s position is that it would have been obvious to a person of ordinary 
	Applicant states that the previous Action failed to address the third Graham Factor, and requests that the Examiner supplies the resolution of the level of ordinary skill in the pertinent art used to support the obviousness rejection of claims 7-12, 14-17 and 22. In response, Examiner believes that a resolution has been provided in the art combinations of the previous Office Action, but agrees to try to provide a further explanation to more clearly show the resolution of the level of ordinary skill in the pertinent art in the present Office Action. If Applicant still finds the further explanation unsatisfactory, Examiner reminds Applicant that “the court has held that an invention may be held to have been obvious without a specific finding of a particular level of skill where the prior art itself reflects an appropriate level”. Chore-Time Equipment, Inc. v. Cumberland Corp., 713 F.2d 774, 218 USPQ 673 (Fed. Cir. 1983). See also Okajima v. Bourdeau, 261 F.3d 1350, 1355, 59 USPQ2d 1795, 1797 (Fed. Cir. 2001)
	Applicant acknowledges that Frei’s snake arm 1400 “capable of configuring itself in complex three dimensional geometries to provide access to compartment surfaces” teaches away from a folding manipulator arm as taught by DesOrmeaux. Applicant then acknowledges that Frei teaches a system with a snake arm which accomplishes what DesOrmeaux’ arm and boom accomplish with respect to fitting into an access. Examiner’s position is that Applicant’s argument is not persuasive because it appears that two contrasting perspectives are made, and it is not clear what Applicant is trying to convey. 	

Claim Rejections - 35 USC §112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

5.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 5 and 19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the description requirement thereof since the claims are not supported by the original disclosure. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there appears to be no support in the original disclosure for a crane extending vertically from….the base. It is noted that the specification specifically discloses that “crane 20 comprises a plurality of interconnected, segmented crane arms 21, crane 20 may be foldable such that it can be inserted into a predetermined opening of structure 100” [0018]. However, it appears that nowhere does the specification teach that the crane arms 21 are capable of displacement to a vertical position from the base. Further, FIG. 1 of the disclosure shows that crane arm 21 extends at an angle, but not vertically/perpendicularly from the base.
To overcome this rejection, applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claim or amend the claim.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claim(s) 1-6, 13 and 18-21 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei et al. (US 10,035,263 B2).

	Regarding claim 1, Frei et al. discloses a robotic system for performing functions related to a structure such as a tank used for storage or ballast or a hull structure (i.e. Deployment/Retrieval Tool (DRT) 1600 - ¶134; FIG. 29A-D), comprising:
a)    a base (i.e. deployment cart 1610 - ¶135; FIG. 29A-D);
b)    a crane extending vertically from, supported by, and connected to the base (i.e. RolaTube.RTM. coil may be punched with holes to accommodate a drive roller 1645, in some embodiments. The end of the RolaTube.RTM. may be fastened and threaded through the drive mechanism 1635. The RolaTube.RTM. may be held flat in the drive mechanism to allow for a change in direction of the material before forming the tube 1640, drive roller 1645 extends from cart 1610 at an angle similar to the angle of the crane of the present invention - ¶136; FIG. 29A-D);
c)    an end effector operatively connected to the crane, the end effector comprising a tool interface to which a tool may be operatively connected (i.e. tray 1650 is equipped with an actuator 1655 to change its orientation with respect to the tube - ¶137; FIG. 29A-D); and
d)    a control unit (i.e. some embodiments the DRT 1600 and the TRM share a common control system - ¶135; FIG. 29A-D).
	Frei et al. does not specifically disclose that the control unit is operatively in communication with the crane and the end effector.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Frei et al. to include that the control unit is operatively in communication with the crane and the end effector, since the teachings of Frei et al. facilitate communication via transfer of data in the system.
	Frei et al. does not specifically disclose the robotic system comprising:
e)  a power unit in the same embodiment, operatively in communication with the crane, the end effector, and the control unit.
	However, Frei et al. discloses that, in some embodiments, control cables for the snake arm 1400 are routed through the interior of the articulated arm, through a cable management tether, and terminate in a power unit located outside of the compartment (¶118).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic system of Frei et al. in the embodiment of FIG. 29A-D to include a power unit in order to power the robotic system, for one would have been motivated to make the modification in order to power all components of the robotic system, including the crane, end effector and the control unit so that all components of the robotic system are fully operational.

	Regarding claim 2, Frei et al. further discloses the robotic system for performing functions related to structure such as a tank used for storage or ballast or a hull structure of Claim 1, further comprising a tool operatively connected to the end effector, the tool operatively in communication with the control unit and the power unit and operative to aid in performing functions related to a tank used for storage or ballast or a hull structure (i.e. gripper 400 is capable of grasping and deploying the various tools required for operations within the confined space - ¶91; FIG. 8A-8D).

	Regarding claim 3, Frei et al. further discloses the robotic system for performing functions related to structure such as a tank used for storage or ballast or a hull structure of Claim 2, wherein the tool comprises an inspecting tool, a cleaning tool, a conversion coating application tool, or a painting tool (i.e. A wiping tool may be utilized to wipe debris and residues from surfaces in a confined space -¶169).

	Regarding claim 4, Frei et al. further discloses the robotic system for performing functions related to structure such as a tank used for storage or ballast or a hull structure of Claim 3, wherein the cleaning tool comprises a high water pressure cleaning tool (i.e. a blast/vacuum tool may be designed with a shroud which houses a high pressure nozzle. In some embodiments the shroud may be cylindrical.
In some embodiments the shroud is fitted with a valve for flow control of the high pressure water -¶164), a hyper water pressure cleaning tool, a media blasting cleaning tool, or a dry ice cleaning tool.

	Regarding claim 5, Frei et al. discloses a robotic tank system for performing functions related to a structure, comprising:
	a) a robotic system (i.e. Deployment/Retrieval Tool (DRT) 1600 - ¶134; FIG. 29A-D), comprising:
	i)    a base (i.e. deployment cart 1610 - ¶135; FIG. 29A-D);
ii)    a crane extending vertically from, supported by, and connected to the base (i.e. RolaTube.RTM. coil may be punched with holes to accommodate a drive roller 1645, in some embodiments. The end of the RolaTube.RTM. may be fastened and threaded through the drive mechanism 1635. The RolaTube.RTM. may be held flat in the drive mechanism to allow for a change in direction of the material before forming the tube 1640, drive roller 1645 extends from cart 1610 at an angle similar to the angle of the crane of the present invention - ¶136; FIG. 29A-D);
iii)    an end effector operatively connected to the crane, the end effector comprising a tool interface to which a tool may be operatively connected (i.e. tray 1650 is equipped with an actuator 1655 to change its orientation with respect to the tube - ¶137; FIG. 29A-D); and
iv)    a control unit (i.e. some embodiments the DRT 1600 and the TRM share a common control 	system - ¶135; FIG. 29A-D).
	Frei et al. does not specifically disclose the robotic system comprising:
		v)  a power unit in the same embodiment, operatively in communication with the crane, 		the end effector, and the control unit.
	However, Frei et al. discloses that, in some embodiments, control cables for the snake arm 1400 are routed through the interior of the articulated arm, through a cable management tether, and terminate in a power unit located outside of the compartment (¶118).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic system of Frei et al. in the embodiment of FIG. 29A-D to include a power unit in order to power the robotic system, for one would have been motivated to make the modification in order to power all components of the robotic system, including the crane, end effector and the control unit so that all components of the robotic system are fully operational.
	Frei et al. does not specifically disclose the robotic tank system comprising:
		b)    a console operatively in communication with the control unit and with the power 			unit in the same embodiment.
	However, Frei et al. discloses in some embodiments that mobile monitoring and control may be implemented using one or more mobile devices such as smart phones, laptops, and tablets, or a conventional desk computer work station (¶183).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic system of Frei et al. in the embodiment of FIG. 29A-D to include the features of other embodiments in order to provide remote control of the robotic system for performing inspection, maintenance, and refurbishment operations within hazardous or confined spaces.
	Frei et al. does not specifically disclose the robotic tank system comprising:
c)    a tool selectively attached to the end effector, the tool operatively in communication with the control unit, the console, and the power unit, the tool operative to aid in performing functions related to the structure, the structure comprising a tank or a hull structure used for storage or ballast. 
	However, Frei et al. discloses that a variety of other end effectors are possible, and that gripper end effectors are the most universal because they are capable of gripping a wide variety of tools that may be used in different applications. - ¶92).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic system of Frei et al. in the embodiment of FIG. 29A-D to include the features of other embodiments for grasping and deploying the various tools required for operations within the confined space.

	Regarding claim 6, Frei et al. further discloses the robotic tank system for performing functions related to a structure of Claim 5, wherein the console comprises a movement controller operatively in communication with, and adapted to send control directives to, the control unit (i.e. the monitoring/controlling inherently includes the remote devices providing commands to the cable management system of the TRM - ¶57, 88, 89, 183).

	Regarding claim 13, Frei et al. further discloses the robotic tank system for performing functions related to a structure of Claim 5, wherein the crane comprises a plurality of interconnected, segmented crane arms (i.e. four sections 310, 320, 330, and 340 - ¶64; FIG. 4).

	Regarding claim 18, Frei et al. further discloses the robotic tank system for performing functions related to a structure of Claim 5, wherein the power unit comprises an electrical power unit or a
hydraulic power unit (i.e. one or more of the arm sections are extendable by means such as linear actuators which may be one or more of mechanical, electro-mechanical, hydraulic, electric over hydraulic, pneumatic, magnetic, piezoelectric, and linear motor actuator - ¶80).

	Regarding claim 19, Frei et al. discloses a method of using a robotic tank system for performing functions related to structure, the robotic tank system comprising a robotic system as shown to be taught by Frei et al. in claim 5. Frei et al. further discloses the method in another embodiment comprising:
a)    positioning the robotic system proximate an area of the structure (i.e. trolley 200 is moving, the plinth poles 21 remain engaged with enough friction and/or pressure to secure the plinth 100 and manipulator 300 in place - ¶60);
b)    positioning the end effector proximate the area of the structure (i.e. plinth 100 is secured in an opening in a wall 4 and the manipulator 300 is reaching the trolley 200 to retrieve a tool 700 using the end effector 400 - ¶95); 
c)    providing power to the crane, the end effector, and the control unit from the power unit (as discussed in claim 5, and
d)    performing a predetermined function on the area of the structure by using issuing a command to the tool to cause the tool to aid in performing the predetermined function on the area of the structure (i.e. the monitoring/control of theTRM performed by the remote devices such as smart phones, laptops, and tablets, or a conventional desk computer work station inherently provide commands to operate the TRM - ¶57, 88, 89, 183).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using a robotic tank system of Frei et al. in the embodiment of FIG. 29A-D to include the features of other embodiments in order to provide remote control of the robotic system for performing inspection, maintenance, and refurbishment operations within hazardous or confined spaces.

	Regarding claim 20, Frei et al. further discloses the method of using a robotic tank system for performing functions related to a structure of Claim 19, wherein:
	a) the predetermined function comprises an inspection function, a cleaning function, a 	conversion coating application function, or a painting function (i.e. A wiping tool may be 	utilized 	to wipe debris and residues from surfaces in a confined space - ¶169); and
	b) the tool is a specific tool for the predetermined function (i.e. A wiping tool may be utilized to 	wipe debris and residues from surfaces in a confined space - ¶169).

	Regarding claim 21, Frei et al. further discloses the method of using a robotic tank system for performing functions related to a structure of Claim 19, further comprising:
a)    integrating a video camera into the robotic system (i.e. the cloth is advanced manually, for instance when an operator observes the cloth is dirty or dry via video monitoring - ¶170);
b)    using the video camera to provide an image to a remotely located human being (i.e. the cloth is advanced manually, for instance when an operator observes the cloth is dirty or dry via video monitoring - ¶170);
c)    allowing the remotely located human being to watch the image remotely (i.e. the cloth is advanced manually, for instance when an operator observes the cloth is dirty or dry via video monitoring - ¶170); and

d)    allowing the human operator to control movement of the robotic system (i.e. the operator(s) use(s) the remote devices such as smart phones, laptops, and tablets, or a conventional desk computer work station to monitor/control of the TRM - ¶57, 88, 89, 183).

	Regarding claim 23, Frei et al. further discloses the method of using a robotic tank system for performing functions related to a structure of Claim 19 wherein the tool comprises a LIDAR tool, the method further comprising:
a) using the LIDAR tool to develop a 3D mosaic view of an internal portion of the tank (i.e. TRM may comprise one or more sensors that may comprise one or more of 3D imagers.
cameras, and LIDAR, among others - ¶184); and
b) using the 3D mosaic view of an internal portion of the tank for coordination of the robotic control using x,y,z control commands (i.e. TRM may comprise one or more sensors that may comprise one or more of 3D imagers, cameras, and LIDAR, among others; imaging sensors may be used to provide inspection and monitoring capabilities for remote operators controlling the TRM - ¶185).

	Regarding claim 24, Frei et al. further discloses the method of using a robotic tank system for performing functions related to a structure of Claim 19, further comprising using the robotic system to screen the internal portion of the structure for conditions such as corrosion, wall thickness, crack detection, and other defects during or after cleaning (i.e. chloride checking tool may be utilized to monitor for residual chloride concentrations. Chlorides captured beneath a coating may promote corrosion and chlorides residing on the surface may cause damage during surface removal operations such as blasting and sanding as they can be driven into the substrate - ¶155).

	Regarding claim 25, Frei et al. further discloses the method of using a robotic tank system for performing functions related to a structure of Claim 24, wherein the screening further comprises NDE inspection for functions such as crack depth, corrosion depth, and other defects after screening inspection (i.e. removal steps may include operations such as disassembly, removal of damaged parts for eventual replacement - ¶159).

	Regarding claim 26, Frei et al. further discloses the method of using a robotic tank system for performing functions related to a structure of Claim 19 where the robotic system further comprises a position sensor disposed proximate the crane and operatively in communication with the controller, the method further comprising:
a)    supplying data from the position sensor to the control system (i.e. each of the sections of the arm may be equipped with position sensors to provide feedback to the control system - ¶117); and
b)    using supplied data to allow the control system to extend, retract, or move enable the crane to place the tool as needed inside the tank (i.e. an embodiment of the gripper 1500 handling a tool 1560 as attached to snake arm 1400. The jaws 1510 of the gripper 1500 are designed to grasp a universal handle 1565. The handle 1565 can be gripped in one of three positions (axially and +/-90.degree. with respect to the arm axis). The three positions in the gripper 1500 provide positional versatility allowing access to all tank surfaces - ¶120; FIG. 24).

10.    	Claim(s) 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei et al. (US 10,035,263 B2) as applied to claims 1-6, 13 and 18-21 and 23-26 above, and further in view of Baba et al. (US 7,498,758 B2).

	Regarding claim 7, Frei et al. does not disclose the robotic tank system for performing functions related to a structure of Claim 5, wherein the base further comprises a plurality of legs, each leg comprising a foot.
	However, Baba et al. discloses a lower half body module of a bipedal walking robot, with reference symbol 1 denoting the lower half body module of the bipedal walking robot of the first embodiment, la denoting a parallel link mechanism portion of a right leg, lb denoting a parallel link mechanism portion of a left leg, 2 denoting a base, 3 denoting a right foot, and 4 denoting a left foot (¶5; FIG. 1).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Frei et al. to include the features of Baba et al. in order to provide free movement of a robotic device in the tank. One of ordinary skill in the art would be motivated to make the modification for the purpose of making human life such as not only industrial production but also housework comfortable, and must work bearing closely near many and unspecified users in environments made for humans.

	Regarding claim 8, Frei et al. does not disclose the robotic tank system for performing functions related to a structure of Claim 7, wherein the plurality of legs and the feet are adjustable.
	However, Baba et al. discloses a lower half body module of a bipedal walking robot, with symbols 6a, 6a', 6b, 6b', 6c and 6c' respectively denoting a base side passive joint, symbols 7a, 7b and 7c respectively denoting a foot side passive joint, and symbols 8a, 8b and 8c respectively denoting a rotating passive joint, the joints providing adjustability of the feet and legs (¶15; FIG. 1).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Frei et al. to include the features of Baba et al. in order to provide free movement of a robotic device in the tank. One of ordinary skill in the art would be motivated to make the modification for the purpose of making human life such as not only industrial production but also housework comfortable, and must work bearing closely near many and unspecified users in environments made for humans.


	Regarding claim 9, Frei et al. does not disclose the robotic tank system for performing functions related to a structure of Claim 7, wherein the plurality of legs comprises a plurality of telescoping legs.

However, Baba et al. discloses that ends of the linear motion link are respectively connected with the base and the foot by the base side passive joint having two degrees of freedom and the foot side passive joint having three degrees of freedom, and therefore each passive joint follows telescopic
motion of the linear motion links without preventing it from being smoothly driven by the linear motion links (¶17; FIG. 1).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Frei et al. to include the features of Baba et al. in order to provide free movement of a robotic device in the tank. One of ordinary skill in the art would be motivated to make the modification for the purpose of making human life such as not only industrial production but also housework comfortable, and must work bearing closely near many and unspecified users in environments made for humans.


	Regarding claim 10, Frei et al. further discloses the robotic tank system for performing functions related to a structure of Claim 7, wherein a foot of the feet comprises a wheel configured to fit on a track that is installed around an inside of a tank (i.e. one or more of the rollers 220 are motorized to cause movement along the track 302).

	Regarding claim 11, Frei et al. further discloses the robotic tank system for performing functions related to a structure of Claim 7, the system further comprising a hinge, wherein:
a)    the crane is pivotally connected to the base at a first end of the hinge (FIG. 29A shows DRT
1600 hinged on a specialized deployment cart 1610 - ¶135); and
b)    the plurality of legs are substantially rigidly connected to the hinge (i.e. the legs of the
wheels of the cart are connected to the hinge of DRT 1600 via the cart 1610 - ¶135; FIG. 29A).

	Regarding claim 12, Frei et al. further discloses the robotic tank system for performing functions related to a structure of Claim 7, the system further comprising a hinge, wherein:

	a) the crane is pivotally connected to the base at a first end of the hinge (FIG. 29A shows DRT
	1600 hinged on a specialized deployment cart 1610 - ¶135).
	Frei et al. does not disclose the system further comprising a hinge, wherein:
		b) the plurality of legs are flexibly connected to a second end of the hinge.
	However, Baba et al. discloses a lower half body module of a bipedal walking robot, with symbols 6a, 6a', 6b, 6b', 6c and 6c' respectively denoting a base side passive joint, symbols 7a, 7b and 7c respectively denoting a foot side passive joint, and symbols 8a, 8b and 8c respectively denoting a rotating passive joint, the joints providing adjustability of the feet and legs (¶15; FIG. 1).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Frei et al. to include the features of Baba et al. in order to provide free movement of a robotic device in the tank. One of ordinary skill in the art would be motivated to make the modification for the purpose of making human life such as not only industrial production but also housework comfortable, and must work bearing closely near many and unspecified users in environments made for humans.

11. 	Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei et al. (US 10,035,263 B2) as applied to claims 1-6, 13 and 18-21 and 23-26 above, and further in view of DesOrmeaux (US 2011/0315164 A1).

	Regarding claim 14, Frei et al. does not disclose the robotic tank system for performing functions related to a structure of Claim 5, wherein the crane is foldable such that it can be inserted into a predetermined opening of the structure.
	However, DesOrmeaux discloses that arm 124 and boom 104 can fold into the chassis 126, making the device 150 narrow enough to fit into an access hatch 132 with a diameter of about 17.75 inches or more without having to disassemble and reassemble the device 150 [0048].

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Frei et al. to include the features of DesOrmeaux in order to provide a remote and/or automated apparatus and method for the removal of materials, including settled solids, fluids, slurries, or sludge, from a tank interior in order to increase the efficiency of such removal and to protect human workers from health risks and injuries. One of ordinary skill in the art would be motivated to make the modification

	Regarding claim 15, Frei et al. does not disclose the robotic tank system for performing functions related to a structure of Claim 14, wherein the opening comprises a diameter of around twenty four (24) inches.
	However, DesOrmeaux discloses that arm 124 and boom 104 can fold into the chassis 126, making the device 150 narrow enough to fit into an access hatch 132 with a diameter of about 17.75 inches or more without having to disassemble and reassemble the device 150 [0048].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Frei et al. to include the features of DesOrmeaux in order to provide a remote and/or automated apparatus and method for the removal of materials, including settled solids, fluids, slurries, or sludge, from a tank interior in order to increase the efficiency of such removal and to protect human workers from health risks and injuries. One of ordinary skill in the art would also be motivated to make the modification in order to eliminate the need of human exposure to dangerous environments during tank/vessel cleaning. 

	Regarding claim 16, Frei et al. does not disclose the robotic tank system for performing functions related to a structure of Claim 14, wherein the foldable crane can be inserted into the predetermined opening of the structure in its entirety.
	However, DesOrmeaux discloses that arm 124 and boom 104 can fold into the chassis 126, making the device 150 narrow enough to fit into an access hatch 132 with a diameter of about 17.75 inches or more without having to disassemble and reassemble the device 150 [0048].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Frei et al. to include the features of DesOrmeaux in order to provide a remote and/or automated apparatus and method for the removal of materials, including settled solids, fluids, slurries, or sludge, from a tank interior in order to increase the efficiency of such removal and to protect human workers from health risks and injuries. One of ordinary skill in the art would also be motivated to make the modification in order to eliminate the need of human exposure to dangerous environments during tank/vessel cleaning. 

	Regarding claim 17, Frei et al. does not disclose the robotic tank system for performing functions related to a structure of Claim 14, wherein the foldable crane can be inserted into the predetermined opening of the structure by sections that can be re-integrated once inside the structure.
	However, DesOrmeaux discloses that arm 124 and boom 104 can fold into the chassis 126, making the device 150 narrow enough to fit into an access hatch 132 with a diameter of about 17.75 inches or more without having to disassemble and reassemble the device 150 [0048].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Frei et al. to include the features of DesOrmeaux in order to provide a remote and/or automated apparatus and method for the removal of materials, including settled solids, fluids, slurries, or sludge, from a tank interior in order to increase the efficiency of such removal and to protect human workers from health risks and injuries. One of ordinary skill in the art would also be motivated to make the modification in order to eliminate the need of human exposure to dangerous environments during tank/vessel cleaning. 

12. 	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei et al. (US 10,035,263 B2) as applied to claims 1-6, 13 and 18-21 and 23-26 above, and further in view of Qureshi et al. (US 5,757,419 A).

	Regarding claim 22, Frei et al. does not disclose the method of using a robotic tank system for performing functions related to a structure of Claim 21, further comprising:
	a)    using the video camera to supply an image to the controller;
	b)    using the controller to process the image; and
	c)    using the processed image used to identify and follow a shape of the tank, to follow girders 	and braces, or to detect and respond to other internal structures with the robot tip.
	However, Qureshi discloses limitation a) and b) by teaching that controller 66 includes a video
recording system that permits recording of the images scanned by the camera 41 and allows a playback of such images from the video tape (¶7). Qureshi et al. further discloses limitation c) by teaching that
the controller 66 can include a color video printer to provide color videographs of selected inspection areas (¶7).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Frei et al. to include the features of Qureshi in order to remotely and visually inspect the interior of a tank such as a railroad tank car in a methodical, precise and recordable manner without subjecting personnel to risks involved in personally entering the tank. A worker who climbs into the tank and examines its interior surface performs an inspection that can be dangerous because harmful or toxic vapors may exist in the tank. Therefore, one of ordinary skill in the art would be motivated to make such a modification to Frei et al. in order to prevent workers from being impaired or overcome by any vapors or fumes in the tank.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY P. KING
Examiner
Art Unit 3664


/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664